1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The six pages drawings (Figs. 1-7) filed on February 25, 2020 are acceptable.

3-1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3-2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected as un-patentable over US Patent Number 4,316,132, issued to Geppert.  Herein-after, this reference is referred to as “Geppert”.
	Geppert teaches a PWM inverter control and application thereof within electric vehicle.
	Fig.1 shows an automobile incorporating the preferred embodiment of Geppert’s teaching.

	Fig. 3 shows various waveform diagrams.  

	Geppert Fig.3, at the bottom waveform diagram, the first three waveform pulses show the ON time of PWM that is larger than the dead time.  This is the essence of the teaching for the claim 1 rejection.

5.	Examiner’s notes:
The width of PWM pulses and the dead time are two separate design parameters.  They are not a function of each other.  The width (or ON-duty) controls the power delivered to the load.  The dead time is designed to have sufficiently width to avoid shorting circuiting between the inverter’s DC link voltage and the ground potential.  The dead time is absolutely not a function of the width (or duty) of the PWM pulses. 
A motor PWM control device at least must have an inverter control circuit.  The inverter control circuit controls the ON/OFF states of the switching elements inside the inverter.
The inverter circuit has at least one input port to receive ON/OFF state control signal from an external controller.  This is a signal line of the inverter control circuit.
The inverter control circuit provides a control signal.  This control signal is a pulse voltage signal.
Most electric and electronic controls are voltage basis; such as transformer (a voltage stepping device), a vacuum tube (a voltage amplifier), a transistor (a current amplifier), etc.
The pulse signal has a width.  The width, in general, is greater than the dead time for efficiency consideration. 
Most importantly, the dead time is usually designed to have width sufficient enough to avoid short circuit between DC link and ground.  The width of the dead time is a function of the circuit itself and has nothing to do with the width of the PWM signal. 


6.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is 703-913-5607 (private) or 571-272-2072 (USPTO office).  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, can be reached on Eduardo Colon-Santana can be reached 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Friday, March 5, 2021